FILED
                           NOT FOR PUBLICATION
                                                                               JUN 9 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GLENN ROSADO,                                    No.    19-55341

              Plaintiff-Appellant,               D.C. No.
                                                 3:18-cv-00265-H-KSC
 v.

COUNTY OF SAN DIEGO; et al.,                     MEMORANDUM*

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                             Submitted June 2, 2020**
                               Pasadena, California

Before: LIPEZ,*** RAWLINSON, and N.R. SMITH, Circuit Judges.

      Glenn Rosado, a revenue officer for the Internal Revenue Service (“IRS”),

appeals the district court’s grant of summary judgment in favor of San Diego

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Kermit V. Lipez, United States Circuit Judge for the
First Circuit, sitting by designation.
County and San Diego County Sheriff’s deputies Steinmeyer, Keller, and Wade

(collectively “Defendants”). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      1. Rosado argues that Defendants violated his constitutional rights by

improperly detaining him after the deputies received a report that Rosado was

running a tax scheme.1 Defendants are entitled to qualified immunity unless: (1)

the officers’ conduct violated a constitutional right, and (2) the right was clearly

established at the time of the alleged misconduct. Pearson v. Callahan, 555 U.S.

223, 232 (2009). We have “discretion in deciding which of the two prongs” to

address first. Id. at 236. We find that Defendants did not violate Rosado’s

constitutional rights.

      After making contact with Rosado, the deputies diligently pursued their

investigation to “confirm or dispel their suspicions.” United States v. Sharpe, 470

U.S. 675, 686 (1985) (“In assessing whether a detention is too long in duration to

be justified as an investigative stop, we consider it appropriate to examine whether

the police diligently pursued a means of investigation that was likely to confirm or



      1
        Rosado also argues that his detention morphed into an arrest. However,
considering the totality of the circumstances, Rosado’s detention was minimally
invasive and was “reasonable given the specific circumstances.” Washington v.
Lambert, 98 F.3d 1181, 1185 (9th Cir. 1996) (emphasis omitted).
                                           2
dispel their suspicions quickly, during which time it was necessary to detain the

defendant.”). Once the deputies confirmed that Rosado was in fact an IRS agent,

they released him without unreasonable delay. Therefore, Rosado’s constitutional

rights were not violated, and Defendants are entitled to qualified immunity.2

      2. Once the district court has “dismissed all claims over which it has original

jurisdiction,” it may “decline to exercise supplemental jurisdiction” over the

remaining state law claims. 28 U.S.C. § 1367(c)(3). Therefore, “the district court

did not err in declining to exercise its supplemental jurisdiction over the state law

claims.” Sweaney v. Ada Cty., 119 F.3d 1385, 1393 (9th Cir. 1997).

      AFFIRMED




      2
        Because we conclude that the deputies did not violate Rosado’s
constitutional rights, we need not address the clearly established prong of the
qualified immunity test.
                                           3